Cite as 2022 Ark. App. 206
                   ARKANSAS COURT OF APPEALS
                                      DIVISION III
                                      No. CV-21-243



 KIMBERLY STONE GRIFFITH                        Opinion Delivered May   11, 2022
                      APPELLANT
                                                APPEAL FROM THE PULASKI
                                                COUNTY CIRCUIT COURT,
 V.                                             SIXTH DIVISION
                                                [NO. 60CV-20-4048]
 DESIDERIO JUAREZ, PULASKI BANK
 & TRUST CO., M. SHANE BROSH, LEE HONORABLE TIMOTHY DAVIS FOX,
 ANN BROSH, VERONICA KAYE         JUDGE
 ALLEN, RICHARD N. ALLEN, AND
 ESTATE OF CHARLOTTE JEANNE
 STONE
                        APPELLEES
                                  AFFIRMED


                                BART F. VIRDEN, Judge

       Kimberly Stone Griffith appeals the circuit court’s dismissal with prejudice of her

petition to quiet title as to Desiderio Juarez and Veronica and Richard Allen. We affirm.

                                      I. Relevant Facts

       On July 23, 2020, Kimberly Stone Griffith filed a petition to determine heirship and

quiet title, naming Veronica Allen, Richard Allen, Estate of Charlotte Stone, Shane Brosh,

Lee Ann Brosh, Desiderio Juarez, and Quicken Loans, Inc., as respondents.1 In the petition,

Kimberly recounted that on February 27, 1975, her grandparents, Celestia and OC Stone,



       1
        The petition was amended on August 20, 2020, to remove Quicken Loans, Inc., as
a respondent and to add Pulaski Bank and Trust Company, among other minor changes.
delivered and recorded a quitclaim deed conveying an undivided, one-half interest in

approximately two acres of commercial property located on Highway 10 to both her father,

Darrell Stone, and Celestia Stone (as trustee for Darrell’s brother, Mark Stone.) On January

8, 1979, Celestia recorded a quitclaim deed conveying Mark’s one-half interest to Darrell.

Darrell died intestate in 1981, and his estate was not probated. He was survived by his wife,

Veronica, and two daughters, Kimberly (age seven) and Charlotte (age twelve). Three years

later, Veronica married Richard Allen (Allens). In 1988, the Allens decided to obtain a bank

loan for $35,000, intending to secure the loan with a mortgage on the property; however,

the Allens discovered they had no interest in the property as shown by Pulaski County real

estate records. On January 10, 1989, Veronica, Richard, and Charlotte executed a warranty

deed purporting to convey the property to Veronica and Richard (the forged deed.) The deed

listed Richard and Veronica Allen, Charlotte, and Kimberly, a minor, as the grantors, and

Kimberly’s signature appeared on the deed. The deed was recorded on April 26, 1989, in

Pulaski County.2 In August 1996, the Allens executed and filed a deed conveying the

property in fee simple absolute to M. Shane and Lee Ann Brosh. In June 2002, the Broshes

executed a warranty deed conveying the property to Desiderio Juarez, and the deed was

recorded in Pulaski County. In 2008, Juarez mortgaged the property to Pulaski Bank & Trust

Co.




       2
           Charlotte died intestate in 1992.

                                               2
       In her petition, Kimberly requested that the court (1) determine her heirship under

Ark. Code Ann. § 28-53-101 (Repl. 2012), (2) declare the forged deed fraudulent and void

as applied to her heirship in the property, (3) quiet title pursuant to Ark. Code Ann. §§ 18-

60-501 to -511 (Repl. 2015 & Supp. 2021), (4) vest the title in her as Juarez’s cotenant, and

(5) declare that any existing or potential claims adverse to her interest be declared a nullity

and canceled. She also requested any monetary damages to which she is entitled. The Allens

and Juarez filed separate motions to dismiss.

       On December 4, the circuit court granted the Allens’ and Juarez’s motions to dismiss

with prejudice. Kimberly filed a motion to modify the order and a petition for Rule 54(b)

certification. Specifically, she requested a ruling on her heirship claim against any of the

applicable respondents and the title claim against the Broshes and Pulaski Bank & Trust

Co., which remained pending. The modified order dismissed with prejudice the claim for

quiet title as to Juarez and the Allens, finding that the seven-year statute of limitations barred

Kimberly’s petition as to those parties, and the statute of limitations began to run on October

13, 1992, when Kimberly reached eighteen years of age and she had actual or constructive

notice of the warranty deed dated January 10, 1989, filed April 26, 1989. The petition for

quiet title with respect to the Broshes, Charlotte’s estate, and Pulaski Bank & Trust Co., and

the petition for heirship filed against Juarez, the Allens, and Charlotte’s estate were both

deemed pending, and a Rule 54(b) certificate was attached to the order. Kimberly timely filed

her notice of appeal.

                                          II. Discussion


                                                3
                                       A. Standard of Review

        When an appellant claims that the circuit court erred in granting a motion to dismiss,

appellate courts review the circuit court’s ruling using a de novo standard of review. Nucor

Corp. v. Kilman, 358 Ark. 107, 186 S.W.3d 720 (2004). We will not reverse a finding of fact

unless it is clearly erroneous. Sanford v. Sanford, 355 Ark. 274, 137 S.W.3d 391 (2003). We

treat the facts alleged in the complaint as true and view them in the light most favorable to

the plaintiff. Biedenharn v. Thicksten, 361 Ark. 438, 206 S.W.3d 837 (2005). In viewing the

facts in the light most favorable to the plaintiff, the facts should be liberally construed in

plaintiff’s favor. Id.

                                        B. Issues on Appeal

                 1. Can a forged deed filed of record divest a minor owner of an estate
                               in land inherited by intestate succession?

        Kimberly contends that her signature on the 1989 deed was forged and that her

mother and stepfather repeatedly told her that she inherited nothing from her father; thus,

her interest in the property was concealed from her until 2019 when she found a copy of the

deed in her mother’s house. Because her signature was forged, she argues, “Arkansas law

protects [her] vested interests in the Property,” and the circuit court erred when it found that

the statute of limitations, Ark. Code Ann. § 18-61-101(a), barred her 2020 petition because

she had actual or constructive notice of the deed.

        Ark. Code Ann. § 18-61-101(a) provides,

            (1) No person or his or her heirs shall have, sue, or maintain any action or suit,
        either in law or equity, for any lands, tenements, or hereditaments after seven (7) years


                                                   4
       once his or her right to commence, have, or maintain the suit shall have come, fallen,
       or accrued.

           (2) All suits, either in law or equity, for the recovery of any lands, tenements, or
       hereditaments shall be had and sued within seven (7) years next after the title or cause
       of action accrued and no time after the seven (7) years shall have passed.

       Kimberly argues that our caselaw provides examples of when forged deeds do not

divest a vested interest in property, and indeed, our caselaw is replete with the holding that

a forged deed cannot pass title. See Coulter v. Clemons, 237 Ark. 227, 234, 372 S.W.2d 396,

400 (1963); Bird v. Jones, 37 Ark. 195 (1881); Wilson v. Biles, 171 Ark. 912, 287 S.W. 373

(1926); McCarley v. Carter, 187 Ark. 282, 59 S.W.2d 596 (1933); Williams v. Warren, 214 Ark.

506, 507, 216 S.W.2d 879, 879 (1949). However, the fact that a deed is forged does not

overcome the statute of limitations.

       Jaramillo v. Adams, 100 Ark. App. 335, 268 S.W.3d 351 (2007), is instructive regarding

the interplay of the statute of limitations and forged deeds. In Jaramillo, Leonard discovered

a deed twelve years after his mother had died intestate in 1992, and twenty years after his

mother’s signature had been forged on that deed. The forged deed conveyed his mother’s

property interest in certain property solely to Leonard’s sister. This court held that the statute

of limitations began to accrue at least by the date of his mother’s death in 1992. Specifically,

we held that

       [a]ny reasonable inquiry would have led to the discovery of the deed, which was filed
       for record in 1984, and any potential forgery would have become apparent at that
       time. However, it was not until 2004 that Leonard filed the complaint in this case
       alleging that the signature on the deed was a forgery.




                                                5
       . . . Here, the question concerning the applicability of the defenses raised by Shirley
       was not whether the deed was forged; but rather, whether Leonard still had the right
       to question the authenticity of the signature on the deed twenty years after it was
       executed and recorded and twelve years after the death of Grace Adams. We hold
       that he did not.

       Jaramillo, 100 Ark. App. at 343, 268 S.W.3d at 358. There are factual differences

between the instant case and Jaramillo, namely, that Kimberly was fourteen years old when

her signature was forged in 1989, and her mother and stepfather repeatedly told her that she

had inherited nothing from her father. By contrast, Leonard was an adult who knew of the

property’s existence, and he claimed his interest in the property through his deceased mother

whose signature was forged; however, even accepting the facts in Kimberly’s complaint as

true—that she was unaware of her property interest, her signature was forged, and she had

no idea that any conveyance occurred—Jaramillo dictates that the petitioner is required to

make a “reasonable inquiry” in such cases. Kimberly’s second point on appeal involves the

meaning of “reasonable inquiry” as we discuss below.

         2. Does filing a forged deed of record affect a true owner’s title to her land within
                                the meaning of the recording statute?

       The recording statute, Ark. Code Ann. § 14-15-404(a)(1) (Repl. 2013) provides that

           [e]very deed bond, or instrument of writing affecting the title, in law or equity, to
       any real or personal property within this state which is or may be required by law to
       be acknowledged or proved and recorded shall be constructive notice to all persons
       from the time the instrument is filed for record in the office of the county recorder
       of the proper county.




                                                  6
       Continuing the discussion above, in Hughes v. McCann, 13 Ark. App. 28, 31–32, 678

S.W.2d 784, 786 (1984), the appellant’s fraud claim was barred by the statute of limitations.

This court held that

           [b]ecause the Ferguson mortgages were recorded, appellants were on constructive
       notice of such mortgages as far back as 1971 and no later than 1976—five years prior
       to their filing this action. In Teall v. Schroder, 158 U.S. 172 (1895), the United States
       Supreme Court held that in fraud actions, for purposes of determining when the
       statute of limitations begins to run, parties alleging fraud are charged with knowledge
       of any pertinent real estate conveyances from the time such conveyances are placed
       in public records. Appellees urge that filing for public record and concealment are
       mutually exclusive. We agree.

(Some citations omitted.)

       If a public record such as a deed is filed, then a claimant cannot allege concealment.

Kimberly’s mother and stepfather told her that she had no inheritance from her father, and

her signature on the deed conveying the property to them was forged when she was only

fourteen years old; however, the Allens filed their forged deed in Pulaski County, and that

act is in direct opposition to concealment, according to our case law. Kimberly cites Turman

v. Sanford, 69 Ark. 95, 61 S.W. 167 (1901), to support her assertion that the law requires

only that she search the grantor index, and since her father never was a grantor, she could

not be imputed constructive notice. We reject Kimberly’s assertion that Turman applies here.

Though it would be absurd to suggest that Kimberly was required to search the chain of title

on every tract of land in Pulaski County, Kimberly would have found her father’s name in




                                               7
the grantee index as having received his interest from his mother—a pertinent real estate

conveyance that a reasonable inquiry would have revealed.3

       Our courts have stated the public policy regarding the statute of limitations. In

Minnesota Mining & Manufacturing v. Baker, 337 Ark. 94, 103, 989 S.W.2d 151, 156 (1999),

the supreme court held that

                [a]ny statute of limitation will eventually operate to bar a remedy, and the time
       within which a claim should be asserted is a matter of public policy, the determination of which
       lies almost exclusively in the legislative domain, and the decision of the General Assembly inthat
       regard will not be interfered with by the courts in the absence of palpable error in the exercise of
       the legislative judgment.

(Emphasis added.); see Bonds v. Carter, 348 Ark. 591, 75 S.W.3d 192 (2002). The statute of

limitations began to accrue in 1992 when Kimberly reached eighteen years old, and at that

time she was charged with constructive notice of the deed. Kimberly filed her petition to

quiet title and determine heirship in 2020, long after the seven-year statute of limitations

had accrued, and we must affirm.

       Affirmed.

       WHITEAKER, J., agrees.

       MURPHY, J., concurs.

       MIKE MURPHY, Judge, concurring.




       3
        Kimberly also argues on appeal that Juarez and the Broshes were not bona fide
purchasers. Because we hold that the circuit court did not clearly err in determining that the
statute of limitations had accrued, the issue of subsequent bona fide purchasers is not
relevant to this appeal, and we decline to reach the issue.

                                                    8
“Dirty deeds (done dirt cheap)”1

       I concur in the result; the trial court was correct in the application of the law in this

matter. Pragmatism, principles of fairness, and the law’s penchant for certainty in title in

property transactions dictates this result. It is not a great result. The issues with this case are

twofold. First, the grantor was allegedly a minor at the time of the transaction. Second, she

alleges it was a fraudulent conveyance. Taking these allegations as true, title should not have

passed. And yet it did.

       Forged deeds cannot pass title. Bird v. Jones, 37 Ark. 195 (1881). And deeds executed

by minors are voidable. Bagley v. Fletcher, 44 Ark. 153, 156 (1884). But, void or voidable, it

appears to matter not, because Kimberly must first overcome the hurdle that is the statute of

limitations.

       Normally, to toll the statute of limitations, allegations of the fraud perpetrated must

be concealed. Delanno, Inc. v. Peace, 366 Ark. 542, 237 S.W.3d 81 (2006). But today’s holding

reestablishes that the recording statute, Ark. Code Ann. § 14-15-404(a)(1) (Repl. 2013),

thwarts allegations of concealment, allowing a forged instrument to blossom into good title.

       A known weaknesses of the American recording system is the impracticability of

determining whether, at the date of execution of the instruments forming a chain of title,

the respective grantors were of legal age and mentally competent. 2 Joyce D. Palomar, Patton

and Palomar on Land Titles § 336 (3d ed.). Why, then, beyond this lip service to voidability,



       1
           AC/DC. Dirty Deeds Done Dirt Cheap (International Edition 1976).

                                                9
are there no mechanisms in place to protect a minor’s interest while still in infancy? Nothing

in Arkansas law currently exists to address this unfortunate situation, and I am

uncomfortable with having just created a roadmap on how to effectively steal land from

children.

       Because, regarding minors, it is doubtful that after registering to vote, the fresh-faced

new adult will then proceed down the courthouse halls to search the deed records for his or

her name on some nefarious forged instrument.

       Under our current law, that seems the only recourse.

       I concur.

       Gill Ragon Owen, P.A., by: Christopher L. Travis, P. Drake Mann, Drew Benham, and

Samuel H. Piazza, for appellant.

       Wright, Lindsey & Jennings LLP, by: Stephen R. Lancaster and P. Collins Hickman Jr., for

separate appellees Kaye Allen and Richard N. Allen.

       McMullan & Brown, by: Amy Clemmons Brown, for separate appellee Desiderio Juarez.




                                              10